Exhibit 10.(b)

 

RECIPROCAL LOAN AGREEMENT

 

This RECIPROCAL LOAN AGREEMENT (this “Agreement”), dated as of February 22,
2006, between ReliaStar Life Insurance Company of New York, a New York life
insurance company (“RLNY” or “Company”), and ING America Insurance Holdings,
Inc., a Delaware corporation (“INGAIH” or “Company”) located at 1105 North
Market Street, Wilmington, Delaware 19809 (collectively referred to as the
"Companies").

 

WITNESSETH:

 

WHEREAS, each of the Companies may have, from time to time, a need to borrow
funds on a revolving basis; and

 

WHEREAS, each of the Companies may have, from time to time, excess cash
available to lend to the other on a revolving basis; and

 

WHEREAS, the Companies are affiliated entities and as such are willing to extend
financing to, and borrow from each other as provided herein; and

 

WHEREAS, each of the Companies desires to enter into this Agreement providing
for, among other things, the making of such Loans by and among each other.

 

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Companies agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

Section 1.1.

Defined Terms. For purposes of this Agreement:

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Authorized Person” shall mean the CFO, Treasurer, Assistant Treasurer, Treasury
Officer, or Treasury Manager of the Borrowing Company, or a person so
designated.

 

“Borrowing Company” shall mean each of the Companies to which a Loan is
outstanding or is to be made pursuant to a Request for Borrowing.

 

“Business Day” shall mean a day on which U.S. financial markets are open for the
transaction of business required for this Agreement.

 

“Companies” shall have the meaning set forth in the preamble hereto.

 

 


--------------------------------------------------------------------------------



 

 

 

“Company” shall have the meaning set forth in the preamble hereto.

 

“Default” shall mean any of the events specified in Section 6.1, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such an Event of Default.

 

“Event of Default” shall mean any of the events specified in Section 6.1.

 

“INGAIH” shall have the meaning set forth in the preamble hereto.

 

“Interest Period” shall mean the number of days or months that a particular
interest rate applies to a particular Loan advanced hereunder.

 

“Lending Company” shall mean each of the Companies that has made, or is
obligated to make, in accordance with a Request for Borrowing one or more Loans
hereunder.

 

“Loans” shall mean the amounts advanced by a Lending Company to a Borrowing
Company under this Agreement.

 

“Notice of Borrowing” shall have the meaning set forth in Section 2.2(b) of this
Agreement.

 

“Obligations” shall mean all payment and performance obligations of every kind,
nature and description of each Borrowing Company to the Lending Company, or
either of them, under this Agreement (including any interest, fees and other
charges on the Loans or otherwise), whether such obligations are direct or
indirect, absolute or contingent, due or not due, contractual or tortuous,
liquidated or unliquidated, arising by operation of law or otherwise, now
existing or hereafter arising.

 

“Regional Treasury Office” ("RTO") shall mean the Treasurer's office of ING
America Insurance Holdings, Inc.

 

“Request for Borrowing” shall have the meaning set forth in Section 2.2(a) of
this Agreement.

 

“Revolving Loan Commitment” shall mean the maximum outstanding amount to be
funded by the Lending Company to the Borrowing Company. The aggregate sum, which
shall include both principal and accrued interest, that the Lending Company may
loan to the Borrowing Company under this Agreement shall not exceed 5% of the
admitted assets of RLNY as of December 31 of the applicable preceding year and
as determined by New York Insurance Law Sections 107(a)(3) and 1301.

 

“RLNY” shall have the meaning set forth in the preamble hereto.

 

 

2

 


--------------------------------------------------------------------------------



 

 

 

“Termination Date” shall mean February 21, 2007, or such earlier date as payment
of the Obligations shall be due (whether by acceleration or otherwise).

 

“U.S. Commercial Paper” shall mean an unsecured promissory note, which has a
maturity of 270 days or less, that a company issues to finance short-term
capital needs of the company and is usually issued at a discount.

 

Section 1.2.            Terminology. Each definition of a document in this
Article 1 shall include such document as amended, modified, or supplemented from
time to time, and, except where the context otherwise requires, definitions
imparting the singular shall include the plural and visa versa. Except where
specifically restricted, reference to a party shall include that party and its
successors and assigns. All personal pronouns used in this Agreement, whether
used in the masculine, feminine, or neuter gender, shall include all other
genders. Titles of articles and sections in this Agreement are for convenience
only, and neither limit nor amplify the provisions of this Agreement, and all
references in this Agreement to articles, sections, subsections, paragraphs,
clauses, subclauses or exhibits shall refer to the corresponding article,
section, subsection, paragraph, clause, subclause of, or exhibit attached to,
this Agreement, unless otherwise provided.

 

Section 1.3.            Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted in accordance with
generally accepted accounting principles consistently applied.

 

ARTICLE 2

 

TERMS OF THE LOANS

 

Section 2.1.

Revolving Credit.

 

(a)            Subject to and upon the terms and conditions set forth in this
Agreement, each Lending Company agrees to advance to the Borrowing Company, from
time to time prior to the Termination Date, Loans. Loans advanced under the
Revolving Loan Commitment shall be repaid in accordance with Section 2.4 and may
be reborrowed from time to time on a revolving basis. In no event shall RLNY
borrow from a Company that owes money to RLNY.

 

(b)            Each Borrowing Company's obligation to pay to the Lending Company
the principal of and interest on the Loans shall be evidenced by the records of
the RTO in lieu of a promissory note or notes.

 



 

3

 


--------------------------------------------------------------------------------



 

 

 

Section 2.2.

Notice and Manner of Borrowing.

 

(a)            Whenever the Borrowing Company desires to borrow money hereunder,
it shall prepare a written trade ticket of such borrowing or reborrowing (a
“Request for Borrowing”). Such Request for Borrowing shall be prepared by an
Authorized Person of the RTO prior to 6:00 p.m. (Wilmington, Delaware time). Any
Request for Borrowing received after 6:00 p.m. shall be deemed received on the
next Business Day.

 

(b)            A RTO manager shall determine if the requested funds are
available and the interest rates in accordance with Section 2.3(a) of this
Agreement (and related Interest Periods, if any) at which the Borrowing Company
can borrow money in a principal amount equal to, and on the date of, the
proposed borrowing or reborrowing described in each such Request for Borrowing,
and shall notify the Lending Company of such interest rates and the related
Interest Periods, if any, and the principal amount and maturity date of the
proposed borrowing or reborrowing (a “Notice of Borrowing”) by copy of the trade
ticket no later than 6:00 p.m. (Wilmington, Delaware time) on the Business Day
of the requested borrowing or reborrowing. The RTO shall promptly convey to the
Borrowing Company the information contained in the Notice of Borrowing by copy
of the trade ticket.

 

(c)            On the date of each borrowing, the Lending Company will make
available the amount of such borrowing or reborrowing in immediately available
funds to the Borrowing Company by depositing such amount in the account of the
Borrowing Company by wire transfer via electronic funds transfer (EFT).

 

(d)            The RTO shall maintain on its books a control account for each
Company in which shall be recorded (i) the amount of each Loan made hereunder to
each such Company and the maturity date of each such Loan, (ii) the interest
rate applicable with respect to each Loan, (iii) the amount of any principal,
interest or fees due or to become due from each Borrowing Company with respect
to the Loans, and (iv) the amount of any sum received by each Lending Company
hereunder in respect of any such principal, interest or fees due on such Loans.
The entries made in the RTO's control accounts shall be prima facie evidence, in
the absence of manifest error, of the existence and amounts of Obligations
therein recorded and any payments thereon.

 

(e)            The RTO shall account to each Company on a at least a quarterly
basis with a statement of borrowings, interest rates, charges and payments made
pursuant to this Agreement with respect to the Loans and Revolving Loan
Commitment. An Authorized Person of the Companies shall review each quarterly
accounting for accuracy within thirty days of receipt thereof from the RTO. Each
such account rendered by the RTO shall be deemed final, binding and conclusive
unless the RTO is notified by the Lending Company or the Borrowing Company
within thirty days after the date the account is so rendered that either the
Lending Company or the Borrowing Company disputes any item thereof.



 

4

 


--------------------------------------------------------------------------------



 

 

 

(f)            The RTO shall be justified in assuming, for purposes of carrying
out its duties and obligations under this Agreement, including, without
limitation, its obligation to maintain accounts and provide accountings of the
Loans pursuant to Section 2.2(d) and (e) above, that (1) Loans are disbursed by
the Lending Company to the Borrowing Company in accordance with the terms of the
Notice of Borrowing, (2) payments on the Loans are made to the Lending Company
when due, and (3) no prepayments of any Loans prior to the date that they are
due and payable under Section 2.4(a) have occurred, unless the RTO is otherwise
notified by either Company of any such delayed disbursement, overdue payment, or
receipt of a prepayment.

 

Section 2.3.

Interest.

 

(a)            The Borrowing Company agrees to pay interest in respect of all
unpaid principal amounts of the Loans from the respective dates such principal
amounts were advanced until the respective dates such principal amounts are
repaid at a per annum rate determined by the RTO in accordance with its usual
and customary practices of obtaining quotes of the prevailing U.S. commercial
paper rates for INGAIH from recognized dealers of U.S. commercial paper (e.g.
ING Barings, BancOne Capital Markets and CS First Boston) and determining the
lowest rate among the quotes for the applicable term of the Loan. The actual
interest rate charged to the Borrowing Company shall be the lowest quoted
effective rate of U.S. commercial paper for the applicable term of the Loan.
Documentation of such quotes and the rate so determined shall be maintained by
INGAIH in accordance with Section 2.5.

 

(b)           Overdue principal and, to the extent not prohibited by applicable
law, overdue interest in respect of any of the Loans and all other overdue
amounts owing hereunder shall bear interest from each date that such amounts are
overdue at the rate otherwise applicable to such underlying Loans plus an
additional 2% per annum. Interest on each Loan shall accrue from and including
the date of such Loan to, but excluding, the date of any repayment thereof;
provided, however, that if a Loan is repaid on the same day it is made, one
day's interest shall be paid on such Loan. Interest shall be computed on the
basis of a year of 360 days for the actual number of days elapsed.

 

(c)          The Companies hereby agree that the only charges imposed or to be
imposed by the Lending Company hereunder for the use of money in connection with
the Loans is and will be the interest required to be paid under the provisions
of Sections 2.2(b). In no event shall the amount of interest due and payable
under this Agreement or any other documents executed in connection herewith
exceed the maximum rate of interest allowed by applicable law and, in the event
any such payment is made by the Borrowing Company or received by the Lending
Company, such excess sum shall be credited as a payment of principal. It is the
express intent hereof that the Borrowing Company not pay and the Lending Company
not receive, directly or indirectly in any manner, interest in excess of that
which may be lawfully paid under applicable law.



 

5

 


--------------------------------------------------------------------------------



 

 

 

 

Section 2.4.

Repayment of Principal and Interest.

 

(a)            Repayment of the entire outstanding principal balance of the
Loans shall be initiated no later than 12:00 p.m. (Wilmington, Delaware time) on
the Business Day on which the Loan is due, together with all remaining accrued
and unpaid interest thereon, unless an extension of no more than three
additional days is authorized by the Lending Company.

 

(b)            Any of the Loans may be prepaid in whole or in part at any time
without premium or penalty. Any such prepayment made on any Loan shall be
applied, first, to interest accrued thereon through the date thereof and then to
the principal balance thereof.

 

(c)            Each payment and prepayment of principal of any Loan and each
payment of interest on any Loan shall be made to the Lending Company and applied
to outstanding Loan balances in the following order; first, toward any Loan or
Loans then due and payable; and, second, towards the Loan or Loans which are
next due and payable at the time of such prepayment.

 

Section 2.5.

Documentation

 

(a)           The obligations of any Company to repay all principal of and
interest on Loans made pursuant to this Agreement are set forth in this
Agreement and shall be fully binding and enforceable without the execution of
any promissory note or other evidence of indebtedness. Expenses incurred and
payment received shall be allocated to each Company in conformity with customary
insurance accounting practices consistently applied and the books, accounts and
records of each Company shall be so maintained as to clearly and accurately
disclose the precise nature and details of the transactions, including such
accounting information as is necessary to support the reasonableness of the
charges or fees to the respective parties.

 

(b)            Records of all Loans that are made under this Agreement and all
monies paid back shall be kept by INGAIH on behalf of the parties.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.           Representations and Warranties. In order to induce the
Lending Company to enter into this Agreement, the Borrowing Company hereby
represents and warrants as set forth below:

 

(a)           Organization; Power; Qualification. The Borrowing Company is a
corporation or life insurance company, as the case may be, duly organized,
validly existing and in good standing under the laws of the state of its
organization, has the power and authority to own or lease and operate its
properties and to carry on its business

 

6

 


--------------------------------------------------------------------------------



 

 

as now being conducted, and is duly qualified and in good standing, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business require such qualification or
authorization.

 

(b)           Authorization; Enforceability. The Borrowing Company has the power
and has taken all necessary action, including the approval of RLNY’s Board of
Directors, to authorize it to execute, deliver and perform this Agreement in
accordance with the terms hereof and to consummate the transactions contemplated
hereby. This Agreement has been duly executed and delivered by the Borrowing
Company and is a legal, valid and binding obligation of the Borrowing Company,
enforceable in accordance with its respective terms, (i) subject to limitations
imposed by general principles of equity and (ii) subject to applicable
bankruptcy, reorganization, insolvency and other similar laws affecting
creditors' rights generally and to moratorium laws from time to time in effect.

 

(c)           No Conflict. The execution, delivery and performance of this
Agreement in accordance with its terms and the consummation of the transactions
contemplated hereby do not and will not (i) violate any applicable law or
regulation, (ii) conflict with, result in a breach of, or constitute a default
under the charter or by-laws of the Borrowing Company or under any indenture,
agreement or other instrument to which the Borrowing Company is a party or by
which it or any of its properties may be bound, or (iii) result in or require
the creation or imposition of any lien upon or with respect to any property now
owned or hereafter acquired by the Borrowing Company.

 

(d)           Compliance with Law; Absence of Default. The Borrowing Company is
in compliance with all applicable laws the failure to comply with which has or
could reasonably be expected to have a materially adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company, and no event has occurred or has failed to occur which
has not been remedied or waived, the occurrence or non-occurrence of which
constitutes a Default.

 

Section 3.2.           Survival of Representations and Warranties. All
representations and warranties made under this Agreement shall be deemed to be
made, and shall be true and correct, as of the date hereof and as of the date of
each Loan.

 

ARTICLE 4

 

AFFIRMATIVE COVENANTS

 

So long as this Agreement is in effect:

 

Section 4.1.          Preservation of Existence. The Borrowing Company will (a)
preserve and maintain its existence, rights, franchises, licenses and privileges
in its jurisdiction of organization and (b) qualify and remain qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization.

 

 

7

 


--------------------------------------------------------------------------------



 

 

 

Section 4.2.           Compliance with Applicable Laws and Regulations. The
Borrowing Company will comply with the requirements of all applicable laws and
regulations the failure with which to comply could have a materially adverse
effect on the business, assets, liabilities, financial condition or results of
operations of the Borrowing Company.

 

Section 4.3.

Visits and Inspections.

 

(a)            Upon reasonable advance notice from the Lending Company, the
Borrowing Company will permit representatives of the Lending Company to (a)
visit and inspect the properties of the Borrowing Company during normal business
hours, (b) inspect and make extracts from and copies of its books and records,
and (c) discuss with its principal officers its businesses, assets, liabilities,
financial positions and results of operations.

 

(b)            Each Company agrees that upon reasonable advance notice from an
auditor of either Company or any regulatory official employed by the Department
of Insurance of any state in which either Company is engaged in business, each
Company will prepare and deliver to such auditor or regulatory official, within
a reasonable time following such request, a written verification of all Loans
made to and by the relevant Company. Upon reasonable advance notice to each
Company, the books and records of the RTO and each Company relating to the
subject matter of this Agreement shall be available for inspection by any
auditor of either Company or any regulatory official during normal business
hours, and the RTO and each Company will cooperate with said auditor or
regulatory official in making any audit which requires inspection of said books
and records.

 

ARTICLE 5

 

NEGATIVE COVENANTS

 

So long as this Agreement is in effect:

 

Section 5.1.            Liquidation; Merger; Sale of Assets; Change of Business.
The Borrowing Company shall not at any time, without proper notice to the
Lending Company:

 

(a)            Liquidate or dissolve itself (or suffer any liquidation or
dissolution) or otherwise wind up;

 

(b)

Merge or consolidate with any other person or entity;

 

(c)            Sell, lease, abandon or otherwise dispose of or transfer all or
substantially all of its assets other than in the ordinary course of business;
or

 

(d)           Make any substantial change in the type of business conducted by
the Borrowing Company as of the date hereof without the prior written consent of
the

 

8

 


--------------------------------------------------------------------------------



 

 

Lending Company if such action would have a material adverse effect on the
business, assets, liabilities, financial condition or results of operations of
the Borrowing Company.

 

Any corporation into which either Company may be merged, converted or with which
either Company may be consolidated, or any corporation resulting from any
merger, conversion or consolidation to which either Company shall be a party,
shall succeed to all either Company's rights, obligations and immunities
hereunder without the execution or filing of any paper or any further act on the
part of any of the parties hereto, anything herein to the contrary
notwithstanding.

 

ARTICLE 6

 

DEFAULT

 

Section 6.1.           Events of Default. Each of the following shall constitute
an Event of Default:

 

(a)           Any representation or warranty made by the Borrowing Company under
this Agreement shall prove incorrect or misleading in any material respect when
made;

 

(b)           The Borrowing Company shall default in the payment of (i) any
interest payable under this Agreement within five days of when due, or (ii) any
principal payable under this Agreement within three days of when due;

 

(c)           The Borrowing Company shall default in the performance or
observance of any agreement or covenant contained in this Agreement, and such
Default shall not be cured within a period of 30 days from the occurrence of
such Default;

 

(d)           The Borrowing Company shall default under any other agreement or
instrument evidencing or relating to any indebtedness which Default shall not
have been cured within any applicable grace period set forth therein;

 

(e)           There shall be entered a decree or order by a court having
jurisdiction in the premises constituting an order for relief in respect of the
Borrowing Company under Title 11 of the United States Code, as now constituted
or hereafter amended, or any other applicable federal or state bankruptcy law or
similar law, or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator, or similar official of the Borrowing Company or of any substantial
part of its properties, or ordering the winding-up or liquidation of the affairs
of the Borrowing Company and any such decree or order shall continue in effect
for a period of 60 consecutive days;



 

9

 


--------------------------------------------------------------------------------



 

 

 

(f)           The Borrowing Company shall file a petition, answer or consent
seeking relief under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other applicable federal or state bankruptcy law or
other similar law, or the Borrowing Company shall consent to the institution of
proceedings thereunder or to the filing of any such petition or to the
appointment or taking of possession of a receiver, liquidator, assignee,
trustee, custodian, sequestrator, or other similar official of the Borrowing
Company or of any substantial part of its properties, or the Borrowing Company
shall fail generally to pay its debts as such debts become due, or the Borrowing
Company shall take any corporate action in furtherance of any such action; or

 

(g)           This Agreement or any provision hereof shall at any time and for
any reason be declared by a court of competent jurisdiction to be null and void,
or a proceeding shall be commenced by the Borrowing Company or any other person
or entity seeking to establish the invalidity or unenforceability thereof, or
the Borrowing Company shall deny that it has any liability or any obligation for
the payment of principal or interest purported to be created under this
Agreement.

 

Section 6.2.           Remedies. If an Event of Default shall have occurred and
shall be continuing,

 

(a)           The obligation of the Lending Company to make Loans hereunder
shall immediately cease;

 

(b)           With the exception of an Event of Default specified in Section
6.1(e) or (f), the Lending Company, shall declare the principal of and interest
on the Loans and all other amounts owed under this Agreement to be forthwith due
and payable, whereupon all such amounts shall immediately become absolute and
due and payable, without presentment, demand, protest, or notice of any kind,
all of which are hereby expressly waived, anything in this Agreement to the
contrary notwithstanding, and whereupon all such amounts shall be immediately
due and payable;

 

(c)           Upon the occurrence and continuance of an Event of Default
specified in Section 6.1(e) or (f), such principal, interest and other amounts
shall thereupon and concurrently therewith become absolute and due and payable,
all without any action by the Lending Company, all of which are hereby expressly
waived, anything in this Agreement to the contrary notwithstanding;

 

(d)           The Lending Company shall have the right and option to exercise
all of the post-default rights granted to them hereunder; and

 

(e)           The Lending Company shall have the right and option to exercise
all rights and remedies available to them at law or in equity.



 

10

 


--------------------------------------------------------------------------------



 

 

 

ARTICLE 7

 

MISCELLANEOUS

 

Section 8.1.           Notices. Except as otherwise provided herein, all notices
and other communications required or permitted under this Agreement shall be in
writing and, if mailed, shall be deemed to have been received on the earlier of
the date shown on the receipt or three Business Days after the postmarked date
thereof and, if sent by facsimile, shall be followed forthwith by letter and
shall be deemed to have been received on the next Business Day following
dispatch and acknowledgment of receipt by the recipient's facsimile machine. In
addition, notices hereunder may be delivered by hand or overnight courier, in
which event the notice shall be deemed effective when delivered. All notices and
other communications under this Agreement shall be given to the parties at the
address or facsimile number listed below such party's signature line hereto, or
such other address or facsimile number as may be specified by any party in a
writing addressed to the other parties hereto.

 

Section 8.2.           Waivers. The rights and remedies of the Lending Company
under this Agreement shall be cumulative and not exclusive of any rights or
remedies which they would otherwise have. No failure or delay by the Lending
Company in exercising any right shall operate as a waiver of it. The Lending
Company expressly reserves the right to require strict compliance with the terms
of this Agreement. In the event the Lending Company decides to fund a request
for a Loan at a time when the Borrowing Company is not in strict compliance with
the terms of this Agreement, such decision by the Lending Company shall not be
deemed to constitute an undertaking by the Lending Company to fund any further
requests for Loans or precluding the Lending Company from exercising any rights
available to it under the Agreement or at law or equity with respect to the
Borrowing Company. Any waiver or indulgence granted by the Lending Company shall
not constitute a modification of this Agreement, except to the extent expressly
provided in such waiver or indulgence, or constitute a course of dealing by the
Lending Company at variance with the terms of this Agreement such as to require
further notice by the Lending Company of its intent to require strict adherence
to the terms of this Agreement in the future. Any such actions shall not in any
way affect the ability of the Lending Company, in their respective sole
discretion, to exercise any of their respective rights under this Agreement or
under any other agreement.

 

Section 8.3.

Assignment; Successors.

 

(a)           The Borrowing Company may not assign or transfer any of its rights
or obligations hereunder without notice to the Lending Company.

 

(b)           The Lending Company may not at any time assign or participate its
interest under this Agreement without notice to the Borrowing Company. Any
holder of a participation in, and any assignee or transferee of, all or any
portion of any amount owed by the Borrowing Company under this Agreement may
exercise any and all rights provided in this Agreement with respect to any and
all amounts owed by the Borrowing Company to such assignee, transferee or holder
as fully as if such assignee, transferee or

 

11

 


--------------------------------------------------------------------------------



 

 

holder had made the Loans in the amount of the obligation in which its holds a
participation or which is assigned or transferred to it.

 

(c)           This Agreement shall be binding upon, and inure to the benefit of,
the Borrowing Company, the Lending Company, and the permitted successors and
assigns of each party hereto.

 

Section 8.4.           Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
such counterparts shall together constitute but one and the same instrument.

 

Section 8.5.           Severability. Any provision of this Agreement which is
prohibited or unenforceable shall be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
hereof in that jurisdiction or affecting the validity or enforceability of such
provision in any other jurisdiction.

 

Section 8.6.           Entire Agreement; Amendments. This Agreement represents
the entire agreement among the parties hereto with respect to the subject matter
of this transaction. No amendment or modification of the terms and provisions of
this Agreement shall be effective unless in writing and signed by both
Companies.

 

Section 8.7.           Payment on Non-Business Days. Whenever any payment to be
made hereunder shall be stated to be due on a non-Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest hereunder.

 

Section 8.8.           Termination. Unless earlier terminated, this Agreement
will expire one year from its date unless sooner extended by written agreement
of both parties for an additional annual term. The renewal of this Agreement for
any additional one year terms shall be approved by the Board of Directors of
RLNY. Any such annual extension must have the prior review and approval of the
New York Insurance Department. Each annual submission to the New York Insurance
Department shall include a history of RLNY’s borrowings under this Agreement for
the previous year. This Agreement may be terminated with respect to any party
hereto by such party upon its giving the other parties 30 days notice of its
intent to terminate. In the event of termination as provided in this paragraph,
the Lending Company's obligation to make Loans to the Borrowing Company shall
cease; provided, however, that the Borrowing Company shall continue to be
obligated to make all repayments of Loans and all other amounts due and payable
by it as provided under this Agreement.

 

Section 8.9.           Prior Agreements. This Agreement replaces and supercedes
all other intercompany credit agreements, and is effective as of the day and
year first above written, subject to any required regulatory notifications and
approvals.

 

 

12

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused it
to be executed by their duly authorized officers, all as of the day and year
first above written.

 

 

 

RELIASTAR LIFE INSURANCE COMPANY

OF NEW YORK

 

 

 

By:        /s/     William D. Bonneville  

William D. Bonneville

 

 

Title:                Executive Vice President and Chief

Administrative Officer

 

 

Address for notices:

1000 Woodbury Road, Suite 208

Woodbury, New York 11797

Phone: 516-682-8780

Fax: 516-682-8852

 

 

 

 

 

ING AMERICA INSURANCE HOLDINGS, INC.

 

 

By:        /s/      David S. Pendergrass  

David S. Pendergrass

 

 

Title:                Treasurer

 

 

Address for notices:

1105 N. Market Street

Wilmington, DE 19809

Phone: 770-980-3300

Fax: 770-980-3301

 

 

 

 

 

13

 

 

 